Citation Nr: 9933591	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  90-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits for disability of the 
right wrist pursuant to 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In 
September 1990, the Board remanded the case to the RO for 
further development.

While this case was on remand from the Board, the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151, on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3), remained valid.  
The Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F. 3d 1456 (Fed. Cir. 1993).  That decision was, 
likewise, appealed, and in December 1994, the United States 
Supreme Court (Supreme Court) affirmed the lower courts' 
decisions in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  Thereafter, the VA Secretary sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  The requested opinion was received from 
the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  On March 16, 1995, amended VA regulations 
were published to conform with the Supreme Court's decision 
of these issues.  Therafter, the RO reviewed the claim in 
September 1995.  

The claim was again reviewed by the Board in December 1996, 
and determined to warrant further development.  This 
development included the obtaining of additional pertinent 
treatment records surrounding the VA medical surgery and 
treatment with respect to which the veteran complained, and 
relevant post-surgical medical records which had not yet been 
associated with the claims file.  The Board also determined 
that additional medical opinion was required on the causal 
relationship, if any, of any current right wrist disability 
to VA treatment, including the question of whether any 
disability existing after VA treatment was simply 
coincidental or represented the natural progress of the 
original disability for which treatment was provided, and the 
nature and extent of an additional right wrist disability.  

The Board's review of the record since the previous remand of 
December 1996 reflects that the action requested by the Board 
in all prior remands has been accomplished to the extent 
possible, and that this matter is now ready for appellate 
consideration.  The Board further notes that since the 
Board's most recent remand, while a more restrictive version 
of 38 U.S.C.A. § 1151 went into effect on October 1, 1997, 
the Board will continue to apply the previous and more 
favorable version to the instant case.


FINDING OF FACT

Following VA right wrist surgeries in 1983 and 1984, the 
veteran developed additional right wrist disability, which 
was not certain or intended to result from those surgeries.


CONCLUSION OF LAW

Entitlement to compensation benefits for additional right 
wrist disability arising out of VA surgeries in 1983 and 1984 
is warranted.  38 U.S.C.A. § 1151 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As was noted previously, in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remained valid.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

In determining whether such additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of such existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  The new 38 C.F.R. § 3.358(c)(3), provides 
in part: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Since the veteran's appeal was pending prior to October 1, 
1997, it continues to be subject to review under the prior 
statutory language and interpretation effective prior to the 
amendments.  VAOPGCPREC 40-97.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Prior to initiating the subject claim pursuant to 1151, the 
record reflects that the veteran unsuccessfully sought 
service connection for a right wrist disorder.

A VA hospital summary from January 1983 reflects that the 
veteran underwent the excision of a right wrist ganglion and 
nodule on the right index finger.  

A VA hospital record from January 1984 reflects that the 
veteran again underwent the excision of a right dorsal 
ganglion cyst.  VA outpatient records from February and March 
1984 reflect that the veteran continued to complain of pain 
and tenderness in the right wrist. 

VA medical records for the period of January to December 1987 
reflect that while only a history of right wrist surgery was 
noted at the time of a VA medical examination in January 
1987, April 1987 outpatient records reveal that the veteran 
complained of dorsal right wrist pain.  The impression was 
chronic right wrist pain and questionable arthritis.  In 
November 1987, the veteran complained of pain in the right 
wrist.  In early December 1987, the veteran reported a three 
year history of gradually worsening right wrist pain, and a 
December 1987 right wrist arthrogram was interpreted to 
reveal an irregularity of the radiocarpal joint with abnormal 
communications with the tendon sheaths, intracarpal joint and 
radioulnar joints probably due to intracarpal ligamentous 
tear and triangular ligamentous tear, all of which could be 
possibly due to previous surgery.  Shortly thereafter, a 
medical statement was submitted by a physician associated 
with the veteran's service representative, Dr. C., who opined 
that the veteran had an exceedingly poor result from surgery, 
in that it was unusual for surgery for a relatively benign 
ganglion to result in extensive pain and motion limitation.  

VA outpatient records from January 1988 indicate that the 
veteran was using a splint, but did not want surgery.  In 
February 1988, VA records reflect modifications to the 
veteran's right wrist splint, and an assessment of right 
wrist pain.  They further note that an arthrogram revealed 
radiocarpal joint space irregularity secondary to previous 
surgery.  The diagnosis at this time was right wrist 
arthritis.  A February 1988 VA right wrist arthrogram was 
interpreted to reveal findings similar to those from the 
previous study of December 1987.

An April 1988 physician's statement in connection with the 
veteran's employment reflects that the veteran underwent 
arthroscopic surgery on the right hand on April 4, 1988, with 
a diagnosis of wrist arthritis.  A VA hospital summary from 
April 1988 indicates that the veteran's chief complaint was 
right wrist pain, and that he underwent excision of a right 
ganglion cyst in 1983 followed by a second excision in 1984.  
Thereafter, he continued to have complaints of pain.  At this 
time, the veteran underwent right wrist arthroscopy.  A VA 
outpatient record from May 1988 reflects that the veteran 
still reported some right wrist pain.  In July 1988, the 
veteran reported that there was less pain in the right wrist; 
however, continued right wrist pain was reported in September 
1988, October 1988, and January 1989.

A February 1989 private medical report from Dr. W. reflects 
that subsequent to operations for ganglion of the right 
wrist, the veteran had continued trouble with his wrist and 
index finger.  The veteran reported being advised by an 
orthopedist to have a right wrist fusion.  Dr. W. indicated 
that the veterans arthrogram revealed an injury to ligaments, 
and that presumably the scaphoid lunate ligament was injured 
at the time of the removal of the ganglion.  

At the veteran's personal hearing in July 1989, the veteran 
testified that he was disappointed with each of his two 
surgeries to his right wrist (transcript (T.) at pp. 2-3).  
Since that time, he had increased pain for which he used 
splints and took medication (T. at pp. 3-4).  He had been 
favoring his left hand over his right (T. at p. 5).  He also 
asserted that because of the surgeries, he had increased 
limitation of motion and pain (T. at p. 5).  The veteran also 
noted that VA records document that the VA surgeries caused a 
tear of a right wrist ligament and that this was further 
supported by Dr. W. (T. at p. 7).  The veteran went on to 
indicate that he had been told that there were two bones in 
his right wrist that were rubbing together (T. at p. 8).  The 
veteran reported that he had difficulty gripping with the 
right hand, and the veteran also recalled pain following the 
first surgery and being told that a second surgery was 
necessary because "they didn't get it all the first time" 
(T. at p. 12).  There was a large lump the first time, and 
following its excision the veteran was not sure whether it 
grew back or there was an entirely new cyst (T. at pp. 12-
13).  The veteran believed that more tissue was removed then 
should have been, and that his current pain was worse than 
before his surgeries (T. at p. 13).  Prior to his surgeries, 
the veteran recalled being told that his problem was a 
ganglion cyst which could be removed by surgery (T. at p. 
19).  

A VA medical statement from October 1989 reflects that this 
examiner reviewed the veteran's entire medical chart and 
could find no evidence of improper care or a surgical 
accident.  In this examiner's opinion, there was no evidence 
of improper care and/or surgical care.

A private medical report from Dr. K., dated in June 1990, 
indicates that the veteran had been having continued right 
wrist symptoms since a 1984 surgery, and that recent 
cortisone injections had helped but only for short periods.  
Complaints included weakness, pain, catching and snapping, 
and a little bit of numbness along the ulnar border of the 
index finger in the location of a nodule.  Examination 
revealed limited palmar flexion of 40 degrees compared with 
75 degree on the left, and that there was 55 degrees of 
dorsiflexion on the right compared with 65 on the left.  

A private treatment record from June 1990 reflects that 
examination of the right wrist revealed a slight restriction 
of range of motion with some loss of dorsiflexion due to pain 
at the previous well-healed ganglion sites.  There was some 
crepitation in the radial carpal joint which was nonspecific, 
and there was a small pop when going from dorsiflexion in 
radial deviation to flexion in the ulnar deviation.

At the veteran's hearing before the Board in August 1990, the 
veteran testified that prior to his first surgery in 1983, he 
was told that it would be an in-and-out type of thing, and 
that he would be able to resume his normal daily activities 
without any problems within a few weeks after surgery (T. at 
p. 4).  After removal of the cyst in 1983, the veteran 
returned for further surgery after he was told that the cyst 
had grown back (T. at p. 4).  The veteran believed that the 
first surgery had taken away the pain, but that following his 
second surgery, the pain that developed was worse than before 
either surgery (T. at p. 6-7).  At this time, he was using a 
wrist brace and taking medication (T. at pp. 7-8).  
Radiologists and Dr. R. indicated to the veteran that his 
current wrist disability could have been caused by his 
surgery (T. at p. 8).  The veteran was not on any medication 
prior to the first surgery, was on sporadic medication 
between the first and second surgery, and since the 1984 
surgery, he had been on continuous medication (T. at p. 9).  
Following the second surgery, the veteran was asymptomatic 
for six to eight months (T. at p. 15).  He had had trouble 
ever since the second surgery (T. at p. 16).  

In September 1990, the Board remanded the claim for further 
evidentiary development.

In the Board's remand of December 1996, the Board observed 
that there were conflicting VA arthroscopic evaluation 
findings for the right wrist in December 1987, February 1988 
and April 1988 regarding the nature and extent of ligament 
injury.  This was found to be significant in light of the 
December 1987 evaluator's statement that such changes 
initially identified could be related to previous surgery.  
Further, though arthritis of the right wrist was mentioned in 
a May 1991 VA hospital summary, the Board noted that clinical 
reports of VA treatment and reports from Dr. C. in February 
1989, Dr. K., and an unidentified private clinician in June 
1990, did not include X-ray confirmation of the disease.  
However, the Board further noted that private reports and VA 
outpatient records reported pain and motion limitation.  

An April 1998 magnetic resonance imaging (MRI) scan of the 
right wrist was conducted with a clinical diagnosis of 
avascular necrosis or arthritis of the right wrist.  The 
results were interpreted to reveal a synovial or ganglion 
cyst contiguous with the dorsal and dorsal ulnar aspect of 
the carponavicular bone measuring 3.3 centimeters (cm) 
mediolaterally by 8 millimeters (mm) in depth, by 1 cm in 
length.  There was a second separate ganglion cyst contiguous 
with the palmar aspect of the radiocarpal articulation and 
measuring to 2 cm mediolaterally, by 8 mm in depth, and by 
1.3 cm in length.  The second cyst had one component that 
extended palmar from the main body of the cyst and was 
contiguous with the radial artery.  The main body of the cyst 
was contiguous with the capsule along the palmar aspect of 
the radiocarpal articulation.  There were several tiny cysts 
within the cancellous bone proximal one third to one half of 
the carponavicular bones.  The scapholunate ligament appeared 
intact and the triangular fibrocartilage appeared normal, 
however, there was a small amount of fluid within the distal 
radioulnar articulation, which could at times be associated 
with a tear in the triangular fibrocartilage.  A tear was not 
found on this study.

Additionally, a very small synovial or ganglion cyst was 
found along the ulnar aspect of the right wrist just ulnar to 
the proximal most portion of the hamate bone, and two other 
closely approximated fairly small synovial or ganglion cysts 
were found along the more proximal aspect and ulnar aspect of 
the right wrist positioned just distal to the ulnar aspect of 
the distal tip of the ulna.  The impression was two dominant 
synovial or ganglion cysts in the right wrist, three 
additional much smaller cysts in the right wrist, a few tiny 
bone cysts along the palmar proximal aspect of the 
carponavicular bone thought to represent tiny degenerative 
cysts, unremarkable tendons, and no evidence of navicular 
necrosis or arthritis of the right wrist.

An August 1998 VA orthopedic examiner reviewed the veteran's 
files and concluded that the veteran current right wrist 
problem was most likely the direct result of the surgery he 
received at the VA.  Secondly, the examiner came to the 
conclusion that the treatment he received on his wrist was 
quite appropriate.  More specifically, the examiner explained 
that a ganglion was a mucoid cyst which arose from the 
"capsule" of the intercarpal joints of the wrist.  The 
capsule could be broken down into various ligamentous 
structures.  In other words, when a portion of the capsule 
was removed for complete removal of the ganglion, a portion 
of the intercarpal ligamentous structures was being removed.  
If sufficient capsule surrounding the base of the ganglion 
was not removed, the ganglion would reoccur.  The examiner 
believed that this was what happened at the time of the first 
surgery.  If enough capsule was removed to reduce the 
possibility of recurrence of the ganglion, this included the 
removal of ligamentous structures which could lead to 
intercarpal instability which could progress to arthritis.  

At the time of the surgery, the examiner commented that there 
was no clear-cut anatomical demarcation between abnormal 
capsule, i.e., ligamentous structures, and normal capsule.  
Therefore, a physician must use his or her best judgment in 
determining how wide a base to excise to prevent recurrence 
of the ganglion but at the same time avoid excessive excision 
which could lead to intercarpal instability in the wrist.  In 
the veteran's case, at the time of the first surgery, 
insufficient capsule was excised and the ganglion reoccurred 
because it arose from some of the remaining unexcised 
capsular tissues.  At the time of the second operation, it 
appeared to the examiner that more generous excision of the 
capsule was performed in an effort to prevent recurrence and 
as a result, the wrist was destabilized.  The examiner 
further commented that the above sequence of events was not 
uncommon, and that the result was just an unfortunate 
complication of surgery.  In the examiner's opinion, the 
situation was comparable to radical excision with cancer, 
where if sufficient normal tissue around the cancer was not 
removed, the cancer would reoccur.  On the other hand, if 
excessive normal tissue was removed, unnecessary injury would 
be caused to normal tissue.  There was no easy way at the 
time of surgery to determine abnormal tissue from normal, and 
one usually tended to remove a little more margin to remove 
all of the abnormal tissue.  This was what was done with the 
veteran's right wrist.

The August 1998 VA examiner concluded that everything done by 
the VA for the veteran's right wrist was done according to 
the standard of care for that procedure.  Nothing was done 
that deviated from that standard of care for surgical 
excision of the ganglion.  On the other hand, the examiner 
believed that it appeared that too much capsule, i.e., 
ligamentous tissue was removed, and that this led to the 
present problem.  The examiner believed that no one was at 
fault.

An August 1998 private progress report indicates that the 
veteran reported pain in the right wrist and a history of a 
MRI which revealed a ganglion cyst.  The diagnosis included 
right and left wrist scaphoid pain and right wrist 
carponavicular ganglion cyst.  The examiner commented that 
the right wrist MRI indicated an ulnar ganglion cyst 
carponavicular inside the navicular itself, and that this 
could be an early arthritic condition in the bone.  The 
examiner further commented that this might require a wrist 
fusion if the veteran continued to have pain and limitations 
with use.

A September 1998 private progress report notes that the 
veteran continued to have discomfort with the right wrist, 
and that the examiner was able to palpate the ganglion cyst 
at the carponavicular of the right wrist.  The diagnosis was 
right wrist carponavicular ganglion cyst.  The examiner 
suggested a cortisone injection.  Thereafter, if there was 
insufficient relief, an open incision to excise the cyst 
could be considered.  The veteran was again warned about 
recurrence.

The August 1998 VA examiner again reviewed the record in 
March 1999, for the purpose of clarifying whether the right 
wrist had been inadvertently injured as a result of improper 
surgery at the time of the second operation.  The examiner 
noted that it was his opinion that the standard of care had 
been followed quite closely and there was no fault to be 
leveled at anyone due to the unfortunate end result.

The examiner noted that the veteran had been examined at this 
time, and that he had also been under the care of a private 
orthopedist.  An April 1998 MRI was reviewed and interpreted 
to reveal two "dominant" ganglion cysts in the carpal 
navicular bones.  The MRI was noted to be negative for 
tendons or aseptic necrosis.  There was also no evidence of 
ligamentous injury, intercarpal instability, or arthritis, 
and that the only problem was recurrent ganglion cyst.  The 
examiner concluded that the current ganglions were a 
component of the original disability and were in no way 
related to the previous VA treatment.

The examiner further commented that the veteran had worked 
for the previous two years as a forklift operator for the 
Post Office, and that he had pain on gripping with the right 
wrist but minimal disability.  The examiner believed that it 
was impossible to state with any certainty how much of his 
disability was due to conditions which existed prior to his 
right wrist surgery and how much was due to conditions after 
the right wrist surgery.  The diagnosis was ganglion of the 
right wrist.


II.  Analysis

The Board has reviewed the evidence of record, which most 
importantly includes the statements and medical opinions 
provided by the VA examiner in August 1998 and later, in 
March 1999.  The Board finds these opinions to be of high 
quality.  While the VA examiner clearly and convincingly 
indicates that there was no fault in the treatment of the 
veteran by VA associated with the right wrist surgeries in 
January 1983 or January 1984, fault is not a prerequisite for 
an award of 1151 benefits as to the subject claim.  As was 
discussed earlier, under the law applicable to his case, even 
when VA medical care meets or exceeds the standard of care 
and could thus be found to be fault free, if there is 
increased disability which can be shown to be in any way 
related to VA care, even when that care is of the highest 
standard, the claimant prevails.  

In this case, the Board finds that the VA medical opinions of 
August 1998 and March 1999 are convincing that there was no 
fault in the course of treatment in conjunction with the 1983 
and 1984 surgeries.  These opinions, however, do not clearly 
rule out that additional disability subsequently developed, 
especially following the second surgery in January 1984.  In 
fact, while the VA examiner concluded in March 1999 that 
since recent diagnostic findings were limited solely to 
ganglion, there was no additional disability, he still went 
on to acknowledge that there was some level of minimal 
disability which was difficult to assess as existing either 
before or after the subject surgeries.  Moreover, in his 
earlier report of August 1998, the examiner squarely 
indicated that it appeared that too much capsule, i.e., 
ligamentous tissue was removed, and that this led to the 
veteran's present problem.  Consequently, under these 
circumstances, the Board finds the current record is in 
equipoise on these critical questions.  Under the law, where 
the positive and negative evidence for and against the claim 
is in approximate balance, the veteran prevails.  Thus, the 
claim must be granted.


ORDER

Entitlement to VA compensation benefits for disability of the 
veteran's right wrist pursuant to 38 U.S.C.A. § 1151 is 
granted, subject to the monetary laws and regulations 
governing the payment of such benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

